652 S.E.2d 651 (2007)
John P. REIDY and wife, Terri L. Reidy
v.
WHITEHART ASSOCIATION, INC.
No. 445P07.
Supreme Court of North Carolina.
October 11, 2007.
Nelson G. Harris, for Reidy.
Hope Derby Carmichael, Brian S. Edlin, Raleigh, Jessica E. Cooley, for Whitehart Association.
Prior report: ___ N.C.App. ___, 648 S.E.2d 265.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 11th day of September 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed on the 11th day of September 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."